Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 11, 19) “recording online behavior, including gameplay behavior, of the first game player towards the second game player and additional game players in response to receiving the characterization from the user account of the second game player; accessing the recording of the online behavior of the first game player stored for a pre-determined time period; analyzing, by an artificial intelligence model, the online behavior of the first game player to determine a probability that the online behavior is abusive, wherein said analyzing the online behavior is performed based on the recording of the online behavior of the first game player, wherein said analyzing the online behavior of the first game player is abusive is performed to determine whether the characterization of the first game player by the second game player is accurate; and implementing an online action against the first game player upon determining that the characterization of the first game player is accurate”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Verifying activity associated with a play of a game is well known in the art. For instance, Bhogal et al. (2010/0081508) in view of Lieberman et al. (2008/0096663) and Thomas et al. (2021/0370188) teaches verifying activity associated with a play of a game. However, Bhogal in view of Lieberman and Thomas is silent on “recording online behavior, including gameplay behavior, of the first game player towards the second game player and additional game players in response to receiving the characterization from the user account of the second game player; accessing the recording of the online behavior of the first game player stored for a pre-determined time period; analyzing, by an artificial intelligence model, the online behavior of the first game player to determine a probability that the online behavior is abusive, wherein said analyzing the online behavior is performed based on the recording of the online behavior of the first game player, wherein said analyzing the online behavior of the first game player is abusive is performed to determine whether the characterization of the first game player by the second game player is accurate; and implementing an online action against the first game player upon determining that the characterization of the first game player is accurate”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715